— Appeal from an order of the Supreme Court, Chautauqua County (Paul B. Wojtaszek, J.), entered August 12, 2016 in a proceeding pursuant to the Election Law. The order, insofar as appealed from, invalidated signatures on the designating petition of respondent Sally A. Jaroszynski.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Respondent Norman P. Green, Commissioner of the Chautauqua County Board of Elections, appeals from an order that, inter alia, invalidated the designating petition of respondent Sally A. Jaroszynski by which Jaroszynski sought to be designated as a Conservative Party candidate for the office of Chautauqua County Family Court Judge in the September 13, 2016 primary election. We agree with petitioner that Green is not aggrieved by the order, and we therefore conclude that this appeal must be dismissed (see Matter of Terranova v Fudoli, 66 AD3d 1530, 1531 [2009]; Matter of Carney v Davignon, 289 AD2d 1096, 1097 [2001]; Matter of Mantello v Board of Elections of Rensselaer County, 265 AD2d 592, 593 [1999]; Matter of Brown v Starkweather, 197 AD2d 840, 841 [1993], lv denied 82 NY2d 653 [1993]). We further note that Jaroszynski did not take an appeal from the order (see CPLR 5515 [1]). Therefore, any contentions raised by her are beyond our review (see Hecht v City of New York, 60 NY2d 57, 61 [1983]; see also
*763Matter of Carroll v Chugg, 141 AD3d 1106 [2016]; see generally Matter of Espinoza v Berbary, 288 AD2d 934, 934 [2001]).
Present — Carni, J.P., Lindley, NeMoyer, Curran and Scudder, JJ.